 



Exhibit 10.1
NISOURCE INC.
DIRECTORS’ CHARITABLE GIFT PROGRAM

1.   PURPOSE OF THE PROGRAM       Under the NiSource Inc. Directors’ Charitable
Gift Program (Program), NiSource Inc. (Company) will make a donation on behalf
of each eligible Director, in the Director’s name, to the eligible tax-exempt
organization(s) (Donee(s)) selected by the Director. The purpose of the Program
is to acknowledge the service of the Company’s Directors, to recognize the
interest of the Company and its Directors in supporting worthy charitable
organizations and institutions of higher learning and to enhance the Company’s
ability to continue to attract and retain highly qualified individuals to serve
as Directors.   2.   ELIGIBILITY       All persons serving as Directors of the
Company as of February 16, 2006, other than Directors who are current or former
employees of the Company or any of its subsidiaries, shall be eligible to
participate in the Program. All Directors who join the Company’s Board of
Directors after that date shall not be eligible to participate in the Program.  
3.   DONATION AMOUNT       While serving as a Director, the donation amount for
a Director will be determined based on the Director’s completed years of Board
service, in accordance with the following schedule.

      Completed Years   Cumulative of Service   Donations Less than 5   $0 5-9  
$125,000 10 or more   $250,000

    Notwithstanding this schedule, a Director who has completed at least five
years of service will be treated as having served for 10 or more years if he or
she terminates Board service as a result of death, disability or mandatory
retirement.   4.   RECOMMENDATION OF DONATION       At any time after a Director
becomes eligible to participate in the Program, he or she may make a written
recommendation to the Company, on a form provided by the Company for this
purpose, designating the Donee(s) which he or she recommends as the
recipient(s) of the Company donation to be made on his or her behalf. A Director
may revise or revoke any such recommendation prior to

 



--------------------------------------------------------------------------------



 



    payment of the donation by signing a new recommendation form and submitting
it to the Company. Each eligible Director may choose one Donee or several Donees
to receive a Company donation, provided that each Donee must be recommended to
receive a donation of at least $25,000.   5.   DONEES       To be eligible to
receive a donation, a recommended organization must be a charitable organization
or an accredited United States institution of higher learning and such
charitable organization or institution of higher learning must initially, and at
the time a donation is to be made, qualify to receive tax-deductible donations
under the Internal Revenue Code. An organization or institution will be approved
unless it is determined, in the exercise of good faith judgment, that a donation
to the organization or institution would be detrimental to the best interests of
the Company. A Director’s private foundation is not eligible to receive
donations under the Program.   6.   TIMING OF DONATION       Each donation made
on a Director’s behalf will be made by the Company as soon as is practicable
after the Company receives the Director’s recommendation, the Director completes
the requisite number of years of service, and the Company confirms the
eligibility of the Donee, or at such later date as the Director may specify.  
7.   FUNDING AND PROGRAM ASSETS       The Company currently intends not to fund
the Program. However, if in the future the Company elects to fund the Program in
any manner, neither the Directors nor their recommended Donee(s) shall have any
rights or interests in any assets of the Company identified for such purpose.
Nothing contained in the Program shall create, or be deemed to create, a trust,
actual or constructive, for the benefit of a Director or any Donee recommended
by a Director to receive a donation, or shall give, or be deemed to give, any
Director or recommended Donee any interest in any assets of the Program or the
Company.   8.   AMENDMENT OR TERMINATION       The Board of Directors of the
Company, may at any time, without the consent of the Directors participating or
eligible to participate in the Program, amend, suspend or terminate the Program.
  9.   ADMINISTRATION       The Program shall be administered by the officers of
the NiSource Charitable Foundation or any other employees of the Company or its
subsidiaries designated

 



--------------------------------------------------------------------------------



 



    by the Chairman of the Company (Committee). The Committee shall have plenary
authority in its discretion, but subject to the provisions of the Program, to
prescribe, amend and rescind rules, regulations and procedures relating to the
Program. The determinations of the Committee on the foregoing matters shall be
conclusive and binding on all interested parties.   10.   GOVERNING LAW      
The Program shall be construed, enforced and administered according to the laws
of the State of Indiana, other than the conflicts of law provisions thereof.  
11.   EFFECTIVE DATE       The effective date of the amended and restated
Program is January 27, 2006. The recommendation of any individual Director will
be effective when he or she completes and submits to the Committee a written
recommendation on the form provided for that purpose.   12.   SUPERSEDES
PREVIOUS PROGRAM       The terms of this Program supersede the terms of a
similar program that was adopted in 1994 by a predecessor to the Company
(Previous Program). Donations made by the Company’s predecessor on behalf of a
particular Director under the Previous Program shall count against that
Director’s cumulative donations under section 3 of this Program.

 